—Appeal by the defendant, by permission, from so much of an order of the Supreme Court, Westchester County (West, J.), entered February 21, 1992, as, upon reargument, adhered to a prior determination, made in an order of the same court, entered December 19, 1991, denying his motion pursuant to CPL article 440 to vacate a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered September 21, 1988, convicting him of attempted criminal possession of a controlled substance in the third degree and criminal use of drug paraphernalia in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the order is affirmed insofar as appealed from.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.10 to vacate the judgment (see, CPL 440.10 [2] [c]). Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.